NO.12-15-00080-CV

                    ,TH
            IN THE 12,n COURT OF APPEALS


                 TYLER. TEXAS 75702


                 ROBERT L. ROBERTS7:_ ... ^wrii uV APPEALS
                                         12th Court pf Appeals District
                           ProSe


                          Appellant

                             Vs


                     Heather Dixon


                          Council


                          H. Black


                      2510 Lee St


                  Greenville Tx, 75401

                          Appellee

        APPELLANTS MOTION FOR LEAVE TO FILE


                  CORRECTED BRIEF.



THE APPELLANT REQUESTS LEAVE TO FILE FOR THE PURPOSE

  OF SUBMITTED A CORRECTED BRIEF CONTAINING PAGES


             OMITTED FROM THE ORIGINAL
                        CERTIFICATE OF SERVICE


The undersigned council certifies that this motion has been served on the
following lead council for all parties to the trial court's order or judgment as
follows



Robert L. Roberts
Pro se



Date served   8-10-2015


Manner served     US Mail


H Black


2510 Lee St


Greenville, TX 75701

Repesenting Heather Dixon